IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
             IN AND FOR NEW CASTLE COUNTY


STATE OF DELAWARE                        )
                                         )
      v.                                 ) Cr. ID No. 1309021876
                                         )
TARRANCE DUNN,                           )
                                         )
            Defendant.                   )
                                         )



           Upon Defendant’s Motion for Judgment of Acquittal
                             DENIED

                       Submitted: September 15, 2014
                       Decided: September 24, 2014


                     MEMORANDUM OPINION




Rocanelli, J.
      Tarrance P. Dunn (“Defendant”) was charged by Grand Jury for two

separate incidents and charged with two counts of Robbery First Degree.

Defendant was represented by J. Edinger, Esquire. At Final Case Review,

Defendant rejected the State’s plea offer and the case was set for trial.

Defendant waived his right to trial by jury and the case proceeded to a non-

jury trial before this judicial officer on April 15 and 16, 2014. Defendant

was found Guilty of Theft Under $1500 (LIO of Robbery First 13-12-0668)

and Robbery First Degree (14-01-1562).

      Although Defendant is represented by counsel, Defendant filed a

Motion for Judgment of Acquittal as a self-represented litigant. The State

has filed its response in opposition to Defendant’s Motion. This is the

Court’s ruling on Defendant’s Motion for Judgment of Acquittal.

      A motion for judgment of acquittal is governed by Superior Court

Criminal Procedural Rule 29 which provides that such motions should be

presented at the close of the State’s evidence or within seven (7) days after

the fact-finder is discharged. As the State points out, Defendant’s motion is

untimely as it was filed nearly five months after Defendant was found

Guilty. Accordingly, Defendant’s motion is time-barred. Nevertheless, the

Court will address Defendant’s motion on the merits.
      The standard of review for a motion for judgment of acquittal is

whether any rational trier of fact, viewing the evidence in the light most

favorable to the State, could find a defendant guilty beyond a reasonable

doubt of all the elements of the crime. 1 The trier of fact does not distinguish

between direct and circumstantial evidence in making its determination.2

      Conflicting evidence was offered at trial. The State presented the

testimony of both victims, as well as three police officers.         Defendant

testified as a witness, and also recalled one of the investigating police

officers as a witness in Defendant’s case. Additional evidence was also

offered for the Court’s consideration.

      As fact-finder, the Court followed the direction that we regularly give

to our juries when assessing the evidence and the credibility of witness

testimony:

      I must judge the believability of each witness and determine the
      weight to be given to all trial testimony. I considered each
      witness’s means of knowledge; strength of memory and
      opportunity for observation; the reasonableness or
      unreasonableness of the testimony; the motives actuating the
      witness; the fact, if it was a fact, the testimony was
      contradicted; any bias, prejudice or interest, manner of
      demeanor upon the witness stand; and all other facts and

1
  Cline v. State, 720 A.2d 891, 892 (Del. 1998) (citing Davis v. State, 706
A.2d 523, 524 (Del. 1998); Monroe v. State, 652 A.2d 560, 563 (Del.
1995)).
2
  Id. (citing Davis, 706 A.2d at 524; Hoey v. State, 689 A.2d 1177, 1181
(Del. 1997); Skinner v. State, 575 A.2d 1108, 1121 (Del. 1990)).
      circumstances shown by the evidence which affect the
      believability of the testimony. After finding some testimony
      conflicting by reason of inconsistencies, I have reconciled the
      testimony, as reasonably as possible, so as to make one
      harmonious story of it all. To the extent I could not do this, I
      gave credit to that portion of testimony which, in my judgment,
      was most worthy of credit and disregarded any portion of the
      testimony which, in my judgment, was unworthy of credit. 3


      With respect to the alleged robbery on September 25, 2013, the Court

heard the testimony of the victim and the police officers, and also watched a

videotape of the scene on the DART bus where the crime took place. The

Court found that the evidence established that the Defendant was guilty of

the lesser-included offense of (Misdemeanor) Theft Under $1500, but did

not establish guilt beyond a reasonable doubt of (Felony) Robbery First

Degree.

      With respect to the alleged robbery on September 29, 2013, the Court

rejected the testimony offered by Defendant, which was inconsistent with

other record evidence and also inconsistent with Defendant’s own prior

statements.     The Court found that the record evidence established

Defendant’s guilt of Robbery First Degree beyond a reasonable doubt.




      3
          Dionisi v. DeCampli, 1995 WL 398536, *1 (Del. Ch. June 28, 1995).
      Therefore, the Court made findings of fact based on the entire record,

including all direct and circumstantial evidence, and the references there

from, and the Court found that the State met its burden of proving the

elements of Theft Under $1500 (LIO of Robbery First 13-12-0668) with

respect to Count One of the Indictment and Robbery First Degree (14-01-

1562) with respect to Count Two of the Indictment. The Court found the

State did not meet its burden of proving Defendant guilty of Robbery First

Degree (13-12-0668) with respect to Count One of the Indictment.

      Sentencing is scheduled for October 24, 2014.

      NOW, THEREFORE, THIS 24th day of September, 2014,

Defendant’s Motion for Judgment of Acquittal is hereby DENIED.

            IT IS SO ORDERED.



                                     Andrea L. Rocanelli
                                     _____________________________
                                     Honorable Andrea L. Rocanelli